PER CURIAM.
Leonardo Guzman appeals a judgment of conviction and sentence entered after a jury found him guilty of two counts of armed kidnapping and one count of attempted armed kidnapping. We affirm.
Appellant argues that the State’s witness was not credible and that his testimony was insufficient to sustain the conviction. His contentions do not warrant reversal. Resolution of conflicts in testimony is the province of the jury, Welty v. State, 402 So.2d 1159 (Fla.1981); Perry v. State, 200 So. 525, 146 Fla. 187 (1941), whose function includes weighing the credibility of the witnesses, Padgett v. State, 82 So.2d 372 (Fla.1955); Randolph v. State, 526 So.2d 931 (Fla. 1st DCA), review denied, 536 So.2d 245 (Fla.1988); Pope v. State, 458 So.2d 327 (Fla. 1st DCA 1984), review denied, 462 So.2d 1108 (Fla.1985).
Substantial competent evidence m the record supports the jury’s verdict. Rose v. State, 425 So.2d 521 (Fla.), cert. denied, 461 U.S. 909, 103 S.Ct. 1883, 76 L.Ed.2d 812 (1982); Fernandez v. State, 328 So.2d 508 (Fla. 3d DCA), cert. denied, 341 So.2d 1081 (Fla.1976); Donnell v. State, 326 So.2d 256 (Fla. 3d DCA 1976).
Affirmed.